UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-752



In Re: RESTONEY ROBINSON,

                                                          Petitioner.



       On Petition for Writ of Mandamus,      (CA-96-1017-6)


Submitted:   January 22, 1998             Decided:   February 4, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Restoney Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Restoney Robinson brought this mandamus petition complaining

about the district court's handling of a 42 U.S.C. § 1983 (1994)

action he brought concerning disciplinary action taken against him

after he tested positive for marijuana use in a random prison drug

test. The district court adopted the magistrate judge's recommenda-
tion and denied relief in that action, and on appeal, this court

affirmed. See Robinson v. Atkins, No. 97-6773 (4th Cir. Sept. 17,
1997) (unpublished). Apparently, in this mandamus petition, Robin-

son seeks to revisit the concerns he raised in the § 1983 action.

Where there is another available remedy, mandamus relief is not
available. See In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus relief is not a substitute for appeal. See In re United

Steelworkers of America, 595 F.2d 958, 960 (4th Cir. 1979). Robin-

son could have raised these claims in an appeal from the § 1983

action. Accordingly, we deny mandamus relief. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                   PETITION DENIED




                                2